Citation Nr: 0315783	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to August 1992.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of August 1999 (low back) and March 2000 (TDIU) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  A hearing was conducted before a local hearing 
officer in May 2000.  The appellant was notified by January 
2003 letter that the Board was undertaking additional 
development of her claim.  For the reasons indicated below, 
further RO adjudicatory action is mandated.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While a RO letter in August 2001 and a 
Board decision in September 2002 both provided the veteran 
some notice of the VCAA, the United States Court of Appeals 
for Veterans Claims (Court) has since provided further 
guidance regarding the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
guidelines of the Court in Quartuccio do not appear to be 
satisfied.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Consequently, the Board may not proceed with 
consideration of the results of its development without 
remanding the case to the AOJ for their initial consideration 
of the matters.

Concerning the veteran's claim for an increased rating for 
her service-connected low back disability, it is also 
noteworthy that the service connected entity encompasses disc 
disease of the lumbar spine.  The criteria for rating 
intervertebral disc syndrome were revised effective September 
23, 2002.  Since the veteran's appeal was pending at the time 
of the regulatory revision, under Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the low back disability rating must be 
considered under both the old and (effective from September 
23, 2002) the new criteria, and the new criteria must be 
applied from their effective date, if more favorable.  See 
VAOPGCPREC 3-00.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA 
and implementing regulations, including 
specific information regarding what type 
of evidence would substantiate her 
claims, what the evidence of record 
shows, and what further evidence VA will 
obtain on her behalf and what evidence or 
information she is responsible for 
obtaining or providing.  She should also 
be provided notice of the new criteria 
for rating intervertebral disc syndrome 
which became effective September 23, 
2002.  

2.  The veteran should be asked to 
identify all sources of medical treatment 
(VA and private) she received for her 
service-connected low back disorder from 
January 2003 to the present.  The RO 
should obtain for the record copies of 
complete records of such treatment from 
all sources identified.  
3.  After the development ordered above 
is completed, as well as any other action 
deemed necessary (e.g., another VA 
examination, if indicated), the RO should 
re-adjudicate the matters on appeal in 
light of the additional development and 
the guidelines provided by the Court and 
the Federal Circuit in the cases cited.  
If either benefit sought remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and her representative 
the requisite period of time to respond.  
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


